UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Period from to Commission file number 0-12183 BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-2644611 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 734 Walt Whitman Rd., Melville, New York 11747 (Address of principal executive offices) (631) 421-5452 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of the registrant's common stock $.001 par value outstanding as of May 1, 2013 was 17,809,677. BOVIE MEDICAL CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2013 Page Part I. Financial Information 3 Item 1. Financial Statements Consolidated Balance Sheets - March 31, 2013 and December 31, 2012 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 5 Consolidated Statements of Stockholders’ Equity for the Year Ended December 31, 2012 and the Three Months Ended March 31, 2013 6 Consolidated Statements of Cash Flows for the Three Months EndedMarch 31, 2013 and 2012 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II. Other Information 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 28 2 Index PART I. FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2012 (in thousands) Assets March 31, December 31, (Unaudited) Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Brand name and trademark Purchased technology, net License rights, net Deferred income tax asset, net Other assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Index BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2012 (CONTINUED) (in thousands) Liabilities and Stockholders' Equity March 31, December 31, Current liabilities: (Unaudited) Accounts payable $ $ Accrued payroll Accrued vacation Current portion of mortgage note payable to bank Current portion of settlement Accrued and other liabilities Total current liabilities Bonds payable, net of current portion Derivative liabilities 85 Total liabilities Commitments and Contingencies (see Note 10) Stockholders' equity: Preferred stock, par value $.001; 10,000,000 shares authorized; none issued or outstanding Common stock, par value $.001 par value; 40,000,000 shares authorized; 17,809,677 and 17,781,538 issued and 17,666,598 and 17,638,459 outstanding on March 31, 2013 and December 31, 2012, respectively 18 18 Additional paid-in capital Deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED)(in thousands except per share data) Three Months Ended March 31, Sales $ $ Cost of sales Gross profit Other costs and expenses: Research and development Professional services Salaries and related costs Selling, general and administrative Total other costs and expenses Income (loss) from operations ) Change in fair value of liabilities, net ) ) Interest expense, net ) ) Income (loss) before income taxes ) Benefit (provision) for income taxes, net ) Net income (loss) $ ) $ Earnings (loss) per share Basic $ ) $ Diluted $ ) $ Weighted average number of shares outstanding- basic Weighted average number of shares outstanding – dilutive The accompanying notes are an integral part of the consolidated financial statements. 5 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE YEAR ENDED DECEMBER 31, 2, 2013 (in thousands) Common Stock Additional Paid-in Shares Par Value Capital Deficit Total January 1, 2012 $ 18 $ $ ) $ Options exercised 28 – 20 – 20 Stock based compensation – – – Stock swap to acquire options (7 ) – ) – ) Net income – – – December 31, 2012 18 ) Options exercised 30 – 23 – 23 Stock based compensation – – 50 – 50 Stock swap to acquire options (2 ) – (5 ) – (5 ) Net loss – – – ) ) March 31, 2013 (unaudited) $ 18 $ $ ) $ The accompanying notes are an integral part of the consolidated financial statements. 6 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED)(in thousands) Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Recovery of inventory obsolescence (2 ) ) Loss on disposal of property and equipment, net (1
